Exhibit 99.2 CONFEDERATE MOTOR COMPANY, INC. Financial Statements December 31, 2007 and 2006 -1- TABLE OF CONTENTS Page INDEPENDENT AUDITORS’ REPORT 3 FINANCIAL STATEMENTS Balance Sheets 4 Statements of Operations 5 Statements of Stockholders’ Deficit 6 Statements of Cash Flows 7 Notes to Financial Statements 8 -2- INDEPENDENT AUDITORS’ REPORT The Board of Directors Confederate Motor Company, Inc. Birmingham, Alabama We have audited the accompanying balance sheets of Confederate Motor Company, Inc. as of December 31, 2007 and 2006, and the related statements of operations, stockholders’ deficit, and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Confederate Motor Company, Inc. as of December 31, 2007 and 2006, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. Birmingham, Alabama October 15, 2008 -3- CONFEDERATE MOTOR COMPANY, INC. Balance Sheets December 31, 2007 and 2006 2007 2006 Assets Current assets Cash and cash equivalents $ 10,899 $ 60,953 Inventory 260,654 109,062 271,553 170,015 Property and equipment, net 150,910 38,907 Other assets 21,000 21,000 $ 443,463 $ 229,922 Liabilities and Stockholders’ Deficit Current liabilities Accounts payable $ 170,290 $ 60,547 Accrued salaries 23,650 - Deferred revenue 492,504 424,369 Warranty reserve 8,000 9,350 Other accrued expenses 67,540 15,679 Current portion of notes payable 45,580 20,350 Current portion of capital leases 21,400 - 828,964 530,295 Notes payable, less current portion 211,131 126,860 Capital leases, less current portion 70,114 - Stockholders’ deficit Class C preferred stock, no par value, $17,500 liquidation value, 50,000 shares authorized, 57.1430 shares issued and outstanding - - Class B common stock, no par value, 50,000 shares authorized, no shares issued at December 31, 2007 and 2006 - - Class A common stock, no par value, 50,000 shares authorized, 132.6736 and 133.3330 shares issued and outstanding at December 31, 2007 and 2006, respectively - - Additional paid-in capital 1,838,000 1,396,000 Stock subscriptions (50,000 ) - Accumulated deficit (2,454,746 ) (1,823,233 ) (666,746 ) (427,233 ) $ 443,463 $ 229,922 See notes to financial statements. -4- CONFEDERATE MOTOR COMPANY, INC. Statements of Operations Years ended December 31, 2007 and 2006 2007 2006 Sales $ 1,771,665 $ 890,207 Cost of goods sold (1,391,452 ) (737,522 ) Gross profit 380,213 152,685 Operating expenses 998,049 852,760 Loss from operations (617,836 ) (700,075 ) Other income (expense) Other income 11,000 685 Interest, net (24,677 ) (14,182 ) (13,677 ) (13,497 ) Net loss $ (631,513 ) $ (713,572 ) Loss per share $ (3,321 ) $ (3,746 ) Average shares outstanding 190.1463 190.4760 See notes to financial statements. -5- CONFEDERATE MOTOR COMPANY, INC. Statements of Stockholders’ Deficit Years ended December 31, 2007 and 2006 Preferred Stock Shares Common Stock Shares Additional Paid-In Capital Stock Subscriptions Accumulated Deficit Total Stockholders’ Deficit Balance at December 31, 2005 57.1430 133.3330 $ 1,396,000 $ - $ (1,109,661 ) $ 286,339 Net loss - (713,572 ) (713,572 ) Balance at December 31, 2006 57.1430 133.3330 1,396,000 - (1,823,233 ) (427,233 ) Issuance of common stock - 34.4656 560,000 (50,000 ) - 510,000 Redemption of common stock - (35.1250 ) (118,000 ) - - (118,000 ) Net loss - (631,513 ) (631,513 ) Balance at December 31, 2007 57.1430 132.6736 $ 1,838,000 $ (50,000 ) $ (2,454,746 ) $ (666,746 ) See notes to financial statements. -6- CONFEDERATE MOTOR COMPANY, INC. Statements of Cash Flows Years ended December 31, 2007 and 2006 2007 2006 Operating activities Net loss $ (631,513 ) $ (713,572 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation 39,033 16,271 Change in operating assets and liabilities Inventory (151,592 ) (109,062 ) Accounts payable 109,743 60,547 Accrued salaries 23,650 - Other accrued expenses 51,861 15,679 Deferred revenue 168,135 84,269 Warranty reserve (1,350 ) 9,350 Net cash used in operating activities (392,033 ) (636,518 ) Investing activities Purchases of property and equipment (5,604 ) (51,619 ) Net cash used in investing activities (5,604 ) (51,619 ) Financing activities Proceeds from notes payable - 25,000 Repayment of notes payable (27,127 ) (11,819 ) Repayment of capital leases (17,290 ) - Proceeds from issuance of stock 510,000 - Redemptions of stock (118,000 ) - Net cash provided by financing activities 347,583 13,181 Net decrease in cash and cash equivalents (50,054 ) (674,956 ) Cash and cash equivalents at beginning of year 60,953 735,909 Cash and cash equivalents at end of year $ 10,899 $ 60,953 See notes to financial statements. -7- CONFEDERATE MOTOR COMPANY, INC. Notes to Financial Statements December 31, 2007 and 2006 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business Confederate Motor Company, Inc. (the “Company”) was founded in 1991 and is one of the world’s leading manufacturers of handcrafted street motorcycles of superior design, structure, and quality.The Company currently offers two models of motorcycles: the F131 Hellcat and the B120
